Citation Nr: 0512078	
Decision Date: 05/02/05    Archive Date: 05/18/05

DOCKET NO.  01-07 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to compensation under the provisions of Title 38, 
United States Code, Section 1151, for residuals of adult 
onset of diabetes mellitus with foot ulcers and chronic renal 
failure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel

INTRODUCTION

The veteran had active service from September 1942 to 
February 1946.

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is furnished 
to the veteran.  In essence, the following sequence is 
required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office in No. Little Rock, 
Arkansas.  In August 2001, the RO received the veteran's 
notice of disagreement to the RO's decision.  The RO issued a 
statement of the case in September 2001.  The veteran 
appealed the issues in his substantive appeal (VA-Form 9), 
which the RO received in September 2001.  No other issue is 
before the Board at this time.

A video conference hearing was held in August 2004, before 
the undersigned Acting Veterans Law Judge sitting in 
Washington, D.C., who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 
2002) and who is rendering the determination in this case.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim.

2.  Diabetes mellitus, resulting in foot ulcers and chronic 
renal failure, is not due to VA carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of VA fault in treating the veteran, and is not the result of 
an event that was not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of Title 38, United States Code, Section 1151, for 
residuals of adult onset of diabetes mellitus with foot 
ulcers and chronic renal failure have not been met.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 (prior to, and 
as of, September 2, 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to provide specified notification and assistance to a 
claimant in the development of a claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 
(2004).  The file shows that by RO correspondence dated in 
May 2001, before the rating decision on appeal was issued, 
the veteran was informed of the evidence necessary to 
substantiate his claim for entitlement to compensation under 
the provisions of Title 38, United States Code, Section 1151, 
for residuals of adult onset of diabetes mellitus with foot 
ulcers and chronic renal failure.  The RO issued further 
correspondence in July 2003, after the rating decision on 
appeal, in which he was informed of his and VA's respective 
obligations in obtaining different types of evidence.  
Although he was not explicitly told to submit all pertinent 
evidence in his possession, the detailed explanations, 
particularly in the July 2003 correspondence, served to 
convey that information.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 
3.159; Pelegrini v. Principi, 18 Veteran. App. 112 (2004).  

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997 (as in this case) were amended.  
See 69 Fed. Reg. 46,426 (Aug. 3, 2004).  As pertains to the 
instant claim, the amendments added 38 C.F.R. § 3.361, to 
establish the criteria for a claim based on the provisions of 
38 U.S.C.A. § 1151 filed on or after October 1, 1997.  
Although the RO has not had the opportunity to evaluate the 
veteran's claim under the amended criteria, the Board finds 
that the veteran will not be prejudiced by having his claim 
addressed at this time by the Board.

In this regard, the Board points out that the newly added 
38 C.F.R. § 3.361 specifies: 1) the criteria for determining 
whether a veteran has an additional disability; 2) the 
criteria for establishing the cause of additional disability; 
3) the criteria for establishing the proximate cause of 
additional disability; 4) the definition of "Department 
Employee" and Department facility"; and 5) the activities 
that are not considered hospital care, medical or surgical 
treatment, or examination furnished by a Department employee 
or in a Department facility.  The Board notes that the 
instant claim is clearly subject to the newly added 38 C.F.R. 
§ 3.361, as the claim was filed years after October 1997.  
With respect to numbers 4 and 5, outlined above, there has 
not at any point been a dispute as to whether the medical 
treatment at issue was furnished by VA employees at a VA 
facility.  With respect to numbers 1 and 2, outlined above, 
the substance of the referenced criteria was communicated to 
the veteran via the statement and supplemental statements of 
the case.  

With respect to number 3, outlined above, 38 C.F.R. § 3.361 
provides that in order to establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care or medical or surgical treatment proximately caused 
additional disability, it must be shown that the hospital 
care or medical or surgical treatment caused the additional 
disability and VA failed to exercise the degree of care that 
would be expected of a reasonable health care provider; or VA 
furnished the hospital care or medical or surgical treatment 
without the veteran's informed consent (as defined in VA 
regulations). 

As will be discussed in further detail below, the criteria 
concerning the need to show carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing hospital care or medical or 
surgical treatment merely implemented the language of 
38 U.S.C.A. § 1151, the operative statutory provision.

In short, the provisions of the newly added 38 C.F.R. § 3.361 
are either not relevant to the instant claim, or were already 
considered by the RO in applying 38 U.S.C.A. § 1151 to the 
claim.  For the above reasons the Board finds that the 
veteran has not been prejudiced by the application of 
38 C.F.R. § 3.361 without first remanding the case to the RO.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the statement 
of the case informed the veteran of the information and 
evidence needed to substantiate his claim.  Moreover, and as 
noted above, the July 2003 correspondence notified the 
veteran as to which evidence would be obtained by him and 
which evidence would be retrieved by VA.  It is clear from 
submissions by and on behalf of the veteran that he is fully 
conversant with the legal requirements in this case.

The veteran has not been afforded an examination addressing 
whether his diabetes mellitus is related to any fault on the 
part of VA.  None of the medical records on file suggest that 
the development of diabetes mellitus, first diagnosed in 
2000, was the result of any fault on the part of VA or of an 
event not reasonably foreseeable.  Thus, the Board finds no 
basis for such an examination.  There current medical 
evidence provides a basis to adjudicate this claim.  As any 
medical opinion would have to be based on these medical 
records, and these medical records do not indicate 
negligence, and no private or VA record indicates negligence, 
such a medical opinion is not warranted in the circumstances 
of this case. 

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  The RO obtained VA and non-VA 
medical evidence relevant to the veteran's claim.  

In view of the foregoing, the Board finds that the notice and 
duty to assist provisions of the law have been met.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Veteran. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

II.  Analysis of Claims Compensation Under 38 U.S.C.A. § 1151

The veteran filed the pending claim for compensation under 
38 U.S.C.A. § 1151 on or after October 1, 1997 (specifically 
in April 23, 1999).  Accordingly, the applicable law under 
38 U.S.C.A. § 1151 requires evidence of VA negligence or 
fault.  

Effective October 1, 1997, Congress amended 38 U.S.C.A. 
§ 1151.  See Section 422(a) of Pub. L. No. 104-204.  The 
purpose of this amendment was, in effect, to overrule the 
decision of the United States Supreme Court in Brown v. 
Gardner, 115 S. Ct. 552 (1994), a case which held that no 
showing of negligence was necessary for recovery under 
section 1151.  In pertinent part, 38 U.S.C.A. § 1151 was 
therefore amended as follows:

(a) Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability were service 
connected.  For purposes of this section, 
a disability or death is a qualifying 
additional disability or qualifying death 
if the disability or death was not the 
result of the veteran's willful 
misconduct and- 

(1) the disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability or death was-

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable; 
or

(2) the disability or death was 
proximately caused by the provision of 
training and rehabilitation services by 
the Secretary (including by a service-
provider used by the Secretary for such 
purpose under section 3115 of this title) 
as part of an approved rehabilitation 
program under chapter 31 of this title."

38 U.S.C.A. § 1151 (West 2002); see also 38 C.F.R. § 3.358 
(2004).

The critical inquiry under the post-Gardner interpretation of 
38 U.S.C.A. § 1151, then, is whether additional disability 
resulted from VA medical treatment.  Here, the Board notes 
that the question of whether VA provided negligent treatment 
of the veteran requires competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The veteran 
has provided various medical and lay statements in support of 
this claim.  As the record does not reflect that the veteran 
possesses a recognized degree of medical knowledge, his own 
opinions on medical diagnoses or causation are not competent.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Simply stated, the veteran does not 
have the medical expertise to diagnosis the etiology of his 
own disability.  

As noted earlier, effective September 2, 2004, the 
regulations pertaining to claims for compensation pursuant to 
38 U.S.C.A. § 1151 filed on or after October 1, 1997 were 
amended again.  See 69 Fed. Reg. 46,426 (Aug. 3, 2004).  
Those regulations largely implemented the provisions of 
38 U.S.C.A. § 1151.

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  69 Fed. 
Reg. 46426, 46325 (Aug. 3, 2004) (to be codified at 38 C.F.R. 
§ 3.361(b)).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  69 Fed. 
Reg. 46426, 46325 (Aug. 3, 2004) (to be codified at 38 C.F.R. 
§ 3.361(c)(1)).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.   69 Fed. Reg. 46426, 46325 (Aug. 3, 2004) (to be 
codified at 38 C.F.R. § 3.361(c)(2)).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  69 Fed. Reg. 46426, 46325 (Aug. 3, 2004) 
(to be codified at 38 C.F.R. § 3.361(d)(1)).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  69 Fed. Reg. 46426, 46325 (Aug. 3, 
2004) (to be codified at 3.361(d)(2)).

After careful review of the evidence on file, the Board 
concludes that the preponderance of the evidence is against 
the claim for compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of adult onset of diabetes 
mellitus with foot ulcers and chronic renal failure.

The veteran claims that the VA physicians should have 
diagnosed and treated him for diabetes mellitus during the 
mid-1990s or earlier.  Essentially, he maintains that VA was 
negligent in not diagnosing his disorder earlier and asserts 
that he is entitled to benefits pursuant to 38 U.S.C.A. § 
1151.  In this case, the veteran has asserted in written 
statements and testimony made during his hearing that VA 
failed to diagnose his diabetes during the 1980s and 1990s.  
As a result, he was not treated properly.  He asserts that VA 
should have diagnosed him for diabetes long before it was 
diagnosed in 2000 and, if VA had properly diagnosed diabetes 
mellitus, he would not have developed renal and foot 
problems.  

Regarding the veteran's theory, there is no medical evidence 
showing that VA was negligent in its care.  VA medical 
records prior to 2000 are negative for findings of diabetes 
mellitus.  VA regularly treated the veteran for a number of 
physical problems during the 1980s and 1990s.  These records 
show that various blood and urine tests were conducted during 
these times that were negative for diabetes mellitus.  
Nothing in the record suggests that these test were faulty.  
According to a September 1996 VA examination report, the 
veteran's urine was noted to be normal.  Such medical records 
only provide negative evidence against this claim as they do 
not indicate negligence or even the appearance of negligence 
in the treatment of the veteran.  Most importantly, they do 
no indicate that the diabetes should have been found or was 
found, but ignored or mistreated.

Medical documents confirm that the veteran was diagnosed with 
diabetes mellitus in 2000.  

The medical record do not establish that the veteran 
developed diabetes mellitus or additional disability due to 
VA carelessness, negligence, lack of proper skill, error in 
judgment.  The evidence of record does not support this 
assertion.  The medical records only provide negative 
evidence against this claim by failing to indicate VA fault 
in this case.    

The veteran submitted a January 2001 letter from G.D., M.D., 
a private physician.  Dr. G.D. noted that the veteran had a 
bilateral foot disorder due to longstanding diabetes 
mellitus.  The veteran contends that Dr. G.D.'s letter 
supports his claim.  The Board notes, however, based on a 
detailed review of this record, that the doctor in this 
letter did not opine that VA was negligent in its treatment 
or responsible for causing the veteran's diabetes mellitus.  
A finding of "long-standing" diabetes does not indicate 
negligence on the part of the VA Medical Center in failing to 
find such a disorder.  This letter provides neither positive 
nor negative evidence against this claim.  As the record 
stands, there is no medical evidence in the claims files that 
includes a finding that VA's treatment of the veteran was 
negligent.  

In light of the foregoing, the Board finds that the veteran's 
diabetes mellitus, renal disorders, and foot disorders are 
not due to VA carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of VA fault in 
treating the veteran, and is not the result of an event that 
was not reasonably foreseeable.  As noted, the veteran was 
not diagnosed with diabetes mellitus until 2000.  The veteran 
has not provided any medical evidence to support his claim 
and the medical record provide negative evidence against this 
claim. 

The medical evidence of record includes no evidence of a 
nexus between VA's treatment of the veteran's renal disorder 
or foot disorder and his development of diabetes mellitus or 
a renal disorder.  The recent medical evidence contains VA 
medical records documenting his current treatment for 
diabetes mellitus and his renal disorder.  No health care 
provider has linked the veteran's diabetes mellitus and his 
renal disorder to VA treatment, or a lack of treatment that 
should have been undertaken.  Such medical records only 
provide negative evidence against this claim.  Accordingly, 
compensation under the provision of 38 U.S.C.A. § 1151 is not 
warranted.  

The veteran has submitted no specific evidence other than his 
own assertions to support his assertion that he has 
additional disability that is attributable to VA treatment 
and was not foreseeable.  As noted above, because the veteran 
has no specialized medical training with regard to this 
matter, his assertions, alone, may not be considered 
competent evidence to establish fault, carelessness, a lack 
of foreseeability or the existence of additional disability 
attributable to the surgery.  Espiritu, 2 Vet. App. at 494-
95.  There is no approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
the matter and the veteran is not entitled to the benefit of 
the doubt in resolving such issue.  38 U.S.C.A. § 5107.  
Based on the above finding, the Board concludes that the 
criteria for entitlement to compensation under the provisions 
of Title 38, United States Code, Section 1151, have not been 
met.  


ORDER

Entitlement to compensation under the provisions of Title 38, 
United States Code, Section 1151, for residuals of adult 
onset of diabetes mellitus with foot ulcers and chronic renal 
failure is denied.  


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


